                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 16-cv-01838-PAB-NYW

JENNIFER CHRISTOS,

       Plaintiff,

v.

HALKER CONSULTING, LLC,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Plaintiff’s Motion for Equitable Relief [Docket

No. 121].

       A three-day jury trial was held on April 23-25, 2018. Docket Nos. 102, 103, 104.

On April 27, 2018, the jury returned a verdict in favor of plaintiff on her FMLA

interference claim and awarded $1,296 in damages. Docket No. 112. On June 22,

2018, plaintiff filed the instant motion requesting that the Court award plaintiff pre-

judgment interest and liquidated damages pursuant to 29 U.S.C. § 2617. See Docket

No. 121.

I. PREJUDGMENT INTEREST

       Plaintiff requests prejudgment interest at the state statutory rate of 8% per

annum compounded annually. See Docket No. 121 at 3; see also Colo. Rev. Stat. § 5-

12-102(b). Defendant argues that this rate is inappropriate and that the Court should

use the statutory rate derived from 28 U.S.C. § 1961. See Docket No. 122 at 1.
According to defendant, that rate is 2.34%. Id. at 2.1

       The FMLA provides that a plaintiff may recover interest on an award of back pay

“at the prevailing rate.” 29 U.S.C. § 2617(a)(1)(A)(ii). However, the statute does not

define “prevailing rate,” and courts have taken a variety of approaches to calculating

prejudgment interest. See, e.g., Bell v. Prefix, Inc., 500 F. App’x 473, 474 (6th Cir.

2012) (unpublished) (collecting cases); Lusk v. Virginia Panel Corp., 2014 WL 3900325,

at *5 (W.D. Va. Aug. 11, 2014) (noting that district courts “have variously utilized (1) the

state statutory rate, (2) the IRS prime rate, and (3) the federal post-judgment interest

rate set by 28 U.S.C. § 1961” to calculate prejudgment interest under the FMLA). The

parties do not cite any Tenth Circuit authority resolving the issue. Nor do they articulate

any reasoned basis for applying one methodology over another. In the absence of

such guidance, the Court is persuaded by the approach taken in Smothers v. Solvay

Chemicals, Inc., 2014 WL 12665068 (D. Wyo. Sept. 15, 2014). There, the court

determined that the federal prime rate satisfied the purposes of the FMLA and reflected

an adequate compromise between the 6% state statutory rate and the 0.10% rate

derived from 28 U.S.C. § 1961(a). See id. at *4 (noting that the federal prime rate of

3.25% would “sufficiently meet the purposes of the FMLA without making the rate

punitive”); see also Gutierrez v. Grant Cty., 2011 WL 5279017, at *1 (E.D. W ash. Nov.

2, 2011) (finding that federal prime rate would satisfy the compensatory purposes of the

       1
        This percentage reflects the “[w]eekly average 1-year constant maturity
Treasury yield, as published by the Board of Governors of the Federal Reserve System,
for the calendar week ending on June 22, 2018.” Docket No. 122 at 2 n.1. T he rate
has since increased to 2.66% for the calendar week ending on October 26, 2018. See
https://www.federalreserve.gov/datadownload/Preview.aspx?pi=400&rel=H15&preview=
H15%2fH15%2fRIFLGFCY01_N.WF.

                                             2
FMLA).2 The Court finds that the prime rate would satisfy the compensatory purposes

of the FMLA while striking a reasonable balance between the positions taken by the

parties. Moreover, this approach appears to accord with the “prevailing trend among

recent FMLA decisions.” Lusk, 2014 WL 3900325, at *5.

       The average federal prime rate for the period beginning on May 1, 2015 – the

date of plaintiff’s layoff – through the present was 3.94%.3 Applying this interest rate,

compounded annually, plaintiff is entitled to $128.29 in prejudgment interest through

October 31, 2018. See, e.g., Neel v. Mid-Atlantic of Fairfield, LLC, 2012 WL 3264965,

at *12 (D. Md. Aug. 9, 2012) (awarding prejudgment interest at the federal prime rate

“for the years in question,” compounded annually); E.E.O.C. v. Serv. Temps, 2010 WL

5108733, at *6 (N.D. Tex. Dec. 9, 2010) (awarding prejudgment interest at federal

prime rate, compounded annually, from date of adverse employment action through

date of judgment).4




       2
        The federal prime rate “is the rate that banks charge for short-term unsecured
loans to credit-worthy customers.” Gutierrez, 2011 WL 5279017, at *1 n.3 (citing
Forman v. Korean Airlines Co., Ltd., 84 F.3d 446, 450 (D.C. Cir. 1996).
       3
      The Court calculated the average rate using historical data from the Federal
Reserve website. See https://www.federalreserve.gov/releases/h15/.
       4
        For purposes of determining prejudgment interest, the Court assumes that the
jury awarded damages evenly over the relevant time period. Accordingly, the Court
calculates prejudgment interest as follows:




                                             3
II. LIQUIDATED DAMAGES

        Plaintiff seeks an award of liquidated damages under 29 U.S.C.

§ 2617(a)(1)(A)(iii). That section provides that an employer who violates the FMLA

shall be liable for liquidated damages in an amount equal to the sum of lost wages and

prejudgment interest unless the employer “proves to the satisfaction of the court that

the act or omission which violated [the FMLA] was in good faith and that the employer

had reasonable grounds for believing that the act or omission was not a violation.” 29

U.S.C. § 2617(a)(1)(A)(iii). In such circumstances, a court may, in its discretion,

“reduce the amount of the liability.” Id. However, courts have recognized that there is a

strong presumption in favor of awarding liquidated damages. See, e.g., Jackson v. City

of Hot Springs, 751 F.3d 855, 866 (8th Cir. 2014); Thom v. Am. Standard, Inc., 666

F.3d 968, 973 (6th Cir. 2012).

        The Court finds that there is no basis for reducing defendant’s liability in this

case. The parties agreed to submit the question of defendant’s good faith to the jury.



 Year           Starting Sum         Damages/        Interest           Year-End Total
                                     Losses          Accrued (on        (after annual
                                     ($36/mo.)       columns 1 & 2)     compounding)

 2015           $0                   $288            $7.57              $295.57
 (beginning
 May 1)
 2016           $295.57              $432            $28.67             $756.24
 2017           $756.24              $432            $46.82             $1,235.06
 2018           $1,235.06            $144            $45.23 (through    $1,424.29
                                     (through        October 31)
                                     April 30)


                                                 4
The jury found that defendant had not “proved, by a preponderance of the evidence,

that it acted in good faith and with reasonable grounds for believing that plaintiff’s

termination did not violate the FMLA.” Docket No. 112 at 3. Although the jury’s finding

is not binding on the Court, see Jackson, 751 F.3d at 866, defendant offers no reason –

and the Court perceives none – to depart from the jury’s determination on the issue.

Accordingly, plaintiff will be awarded liquidated damages in the amount of $1,424.29,

which is equal to the jury’s award of $1,296.00 plus prejudgment interest.

III. CONCLUSION

       For the foregoing reasons, and pursuant to the jury’s verdict on April 27, 2018, it

is

       ORDERED that plaintiff is awarded $1,296.00 in unpaid wages, salary, and

employment benefits. It is further

       ORDERED that plaintiff is awarded $128.29 in prejudgment interest through

October 31, 2018. It is further

       ORDERED that plaintiff is awarded liquidated damages in the amount of

$1,424.29. It is further

       ORDERED that within 14 days of the entry of this Order, plaintiff may have her

costs by filing a Bill of Costs with the Clerk of the Court. It is further

       ORDERED that this case is closed.




                                               5
DATED November 1, 2018.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          United States District Judge




                            6
